DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. 
Drawings
The drawings with 10 Sheets of Figs. 1-10 received on 11/29/2018 are acknowledged.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label ‘250’ in Fig 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification





Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because
Abstract recites “hologram recording are described.” in lines 1-2. This is incorrect language. Examiner suggests –hologram recording.--.
 Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-14 objected to because of the following informalities:
Claim 1 recites:
- “photopolymer material” in line 5. There is sufficient antecedent basis for this limitation. Examiner suggests –the photopolymer material--.

-“a photopolymer material” in line 12. There is sufficient antecedent basis for this limitation. Examiner suggests –the photopolymer material--.
-“hologram fringes” in line 12. There is sufficient antecedent basis for this limitation. Examiner suggests –secondary hologram fringes--.
Claims 2-14 are dependent on Claim 1 and hence inherit its deficiencies.
Claim 5 recites:
- “thickness each” in line 17. This is incorrect language. Examiner suggests –thickness of each--.
-“photopolymer” in line 2. There is sufficient antecedent basis for this limitation. Examiner suggests –the photopolymer material--.
--“a photopolymer material” in lines 6,9,13. There is sufficient antecedent basis for this limitation. Examiner suggests –the photopolymer material--.
-“the thickness” in lines 16,17. There is insufficient antecedent basis for this limitation. Examiner suggests –a thickness—
Claim 12 recites “wherein the at least one hologram comprises a hologram with a redirection angle greater than 45 degrees” in lines 1-2. There is sufficient antecedent basis for this limitation. Examiner suggests – wherein the at least one hologram redirects incident light with a redirection angle greater than 45 degrees.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “single contiguous layer of photopolymer material” in line 1 and “wherein the hologram fringes comprise a photopolymer material” in line 4, “the unrecorded area comprises photopolymer material” in line 8 and “hologram fringes comprising a photopolymer material” in line 12. It is not clear if the photopolymer material in the recorded area, unrecorded area and boundary area is the same? Also it is not clear if all these photopolymer materials have the same chemical structure or different chemical structures or have an original chemical structure which was the same but with reaction to radiation, the structures become different. For the purpose of examination, it is interpreted that the recorded areas, and the boundary areas are formed in the same photopolymer material as the unrecorded areas. The recorded and boundary areas originally had photopolymer with the same structure as unrecorded areas with a first refractive index contrast before radiation changes them to a different structure with a second refractive index contrast and the unrecorded areas have no refractive index contrast or have uniform refractive index.

	Claims 2-14 are dependent on claim 1 and hence inherit its deficiencies.










The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5, as best understood,  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 5 recites “the HOE comprises N layers of photopolymer, where N is an integer greater than or equal to 1, and wherein each of the N layers of photopolymer includes: a respective one of N recorded areas”. For the scenario of N=1, Claim 5 reads on Claim 1 and hence does not further limit the subject matter of Claim 1. Examiner suggests amending the claims to include N is an integer greater than 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-8,  as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori)

Regarding Claim 1, Takemori teaches (fig 1-2,6A,6B),   a holographic optical element (“HOE”) (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7, fig 1) comprising a single contiguous layer of photopolymer material (transparent polymeric binder with a photoreactive dye, p42, lines 1-7, holographic recording medium 14 has a polymeric binder with a photoreactive dye, p15, lines 1-6), the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) further comprising:
	a recorded area (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright) oriented perpendicular (recorded area is perpendicular to the thickness direction of the medium 14, fig 1) to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14, fig 1) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-
	an unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below) oriented perpendicular to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) wherein the unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1) comprises photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) with a uniform refractive index (the polymeric binder with photoreactive dye is unreactive in the area on holographic recording medium 14 which does not have the holographic image 16 recorded, the unrecorded area of the holographic recording medium 14 with no grey scale mask on top, when subject to actinic radiation would be bleached due to diffusion and diffraction and also upon completion of image recording, (image 16)  chemical 
	a boundary area (dark area  of holographic image, see annotated fig 6B) oriented perpendicular to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) positioned between the recorded area (area on the face of the person of holographic image in fig 6B, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source, p56, lines 1-15, and the fringe field is bright) and the unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, annotated fig 1) wherein the boundary area (dark area of holographic image, see annotated fig 6B) includes hologram fringes (holographic fringes part of blank hologram, p56, lines 1-3) comprising a photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6)  with a second amount of refractive index contrast (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive index contrast, p41, lines  1-15), 
	wherein the second amount of refractive index contrast (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive index contrast, p41, lines  1-15) is less  than the first amount of refractive index contrast (fringes in the area on the face of the person 
	and wherein the boundary area (dark area  of holographic image, see annotated fig 6B)  has a thickness (thickness of the dark area is interpreted to be the length transversely across the dark area in the image, see annotated fig 6B) measured in at least one direction perpendicular (transverse length across dark area in fig 6B is perpendicular to the thickness of the article 11 in annotated fig 1) to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7)  more than  a thickness of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) measured parallel to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) ( transverse length across dark area in holographic image in fig 6B  is larger than thickness of article 11 in fig 1).



    PNG
    media_image1.png
    152
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    315
    media_image2.png
    Greyscale

            However Takemori does not teach 
wherein the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE.
Although Takemori does not explicitly disclose the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the  since the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE is more than a thickness of the HOE measured parallel to the principal axis of the HOE is disclosed and there are a finite potential ways (#3, thickness of boundary area in a direction perpendicular to principal axis is less than, equal to or more than thickness of HOE measured parallel to principal axis) in which the thicknesses can be related.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Takemori to have the boundary area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than a thickness of the HOE measured parallel to the principal axis of the HOE for the purpose of having a boundary area which sets of the holographic image with a decorative effect.

Regarding Claim 2, Takemori teaches the HOE of claim 1 wherein the thickness of the HOE (article for recording and displaying a holographic image 16, holographic recording 

Regarding Claim 3, Takemori teaches the HOE of claim 1, further comprising a protective layer (protective layer, p50, lines 1-10) carried by the photopolymer layer (transparent polymeric binder with a photoreactive dye, p15, lines 1-6).

Regarding Claim 5, Takemori teaches the HOE of claim 1,
	wherein the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7, fig 1) comprises N layers of photopolymer (holographic recording medium 14, p42, lines 1-7, has a transparent polymeric binder with a photoreactive dye, p15, lines 1-6), where N is an integer greater than or equal to 1 (Takemori teaches a single layer, fig 1, N=1), and wherein each of the N (N=1) layers of photopolymer (holographic recording medium 14, p42, lines 1-7, has a transparent polymeric binder with a photoreactive dye, p15, lines 1-6) includes:
	a respective one of N (N=1) recorded areas (area on the face of the person of holographic image in fig 6B,see annotated fig 6B below,  area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright), wherein each recorded area includes a respective one of N (N=1) sets of hologram fringes that define a respective one of N (N=1) holograms wherein 
	a respective one of N (N=1) unrecorded areas (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below), wherein each unrecorded area (area on holographic recording medium 14 which does not have the holographic image 16 recorded, fig 1, see annotated fig 1 below) comprises a photopolymer material (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) with a uniform refractive index (the polymeric binder with photoreactive dye is unreactive in the area on holographic recording medium 14 which does not have the holographic image 16 recorded, the unrecorded area of the holographic recording medium 14 with no grey scale mask on top, when subject to actinic radiation would be bleached due to diffusion and diffraction and also upon completion of image recording, (image 16)  chemical stabilization technique to prevent loss of hologram intensity by chemically converting any unreacted photoreactive dye into a different form that is no longer light sensitive, p50, lines 1-10, being no longer light sensitive is being not photopolymerizable); and
	a respective one of N (N=1) boundary areas (dark area  of holographic image, see annotated fig 6B), wherein each boundary area (dark area  of holographic image, see annotated fig 6B) is positioned between each respective recorded area (area on the face of the person of holographic image in fig 6B, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source, p56, lines 1-
	wherein each second amount of refractive index contrast (fringes in the dark area of holographic image in fig 6B are a different shade from the face of the person, corresponding to the negative of grayscale image mask, p56, lines 1-15 and hence have a second refractive index contrast, p41, lines  1-15) is less than each respective first amount of refractive index contrast (fringes in the area on the face of the person of holographic image in fig 6B are bright and hence have a first refractive index contrast, p41, lines 1-15)  (fringes in the dark boundary area of holographic image with second amount of refractive index contrast in fig 6B are dark with more deactivation/removal/bleaching while fringes in the face of the person in the recorded area with first amount of refractive index contrast have light and dark areas resulting in more refractive index contrast and a clear image of the face and hence the second 
	wherein the thickness of each of the N (N=1) boundary areas (dark area  of holographic image, see annotated fig 6B) as measured in at least one direction perpendicular (transverse length across dark area in fig 6B is perpendicular to the thickness of the article 11 in annotated fig 1) to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7)  is more than a thickness of each respective photopolymer layer (transparent polymeric binder with a photoreactive dye, p15, lines 1-6) as measured parallel to the principal axis (principal axis is taken along the thickness direction of the holographic recording material 14) of the HOE (article for recording and displaying a holographic image 16, holographic recording medium 14, p42, lines 1-7) ( transverse length across dark area in holographic image in fig 6B  is larger than thickness of article 11 in fig 1).
            However Takemori does not teach 
wherein the thickness of each of the N boundary areas as measured in at least one direction perpendicular to the principal axis of the HOE is less than a thickness of each of the respective photopolymer layer as measured parallel to the principal axis of the HOE.
Although Takemori does not explicitly disclose wherein the thickness of each of the N boundary areas as measured in at least one direction perpendicular to the principal axis of the HOE is less than a thickness of each of the respective Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Takemori to have wherein the thickness of each of the N boundary areas as measured in at least one direction perpendicular to the principal axis of the HOE is less than a thickness of each of the respective photopolymer layer as measured parallel to the principal axis of the HOE for the purpose of having a boundary area which sets of the holographic image with a decorative effect.

Regarding Claim 6, Takemori teaches the HOE of claim 1 wherein the recorded area (area on the face of the person of holographic image in fig 6B, see annotated fig 6B below, area which was masked with the negative greyscale image in fig 6A while being exposed to UV light source and the fringe field is bright) includes M multiplexed holograms (multiple holographic patterns, angularly multiplexed, p51, lines 1-16), wherein M is an integer greater than or equal to 1.

Regarding Claim 7, Takemori teaches the HOE of claim 1 wherein the at least one hologram (holographic image 16, p42, lines 1-10, fig 6B) comprises a reflection hologram (holographic image 16 is a reflection hologram, p42, lines 1-10).

Regarding Claim 8, Takemori teaches the HOE of claim 1 wherein the at least one hologram (holographic image 16 is a reflection hologram, p42, lines 1-10) comprises at least one angle-multiplexed hologram (multiple holographic patterns, angularly multiplexed, p51, lines 1-16).

Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori) and further in view of Alexander et al (US 2017/0212290 A1, hereafter Alexander).

Regarding Claim 4, Takemori teaches the HOE of claim 1.
	However Takemori does not teach

	Takemori and Alexander are related as HOEs.
	Alexander teaches (fig 8) 
wherein the HOE (HOE 800, p10, lines 1-10) is curved (curved HOE 800) around a center or axis of curvature (axis of curvature of HOE 800) located on an eye-side (811 is an eyeglass lens, p102, lines 1-10 and hence axis of curvature is located on eye side) thereof.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Alexander such that wherein the HOE is curved around a center or axis of curvature located on an eye-side thereof for the purpose of utilizing a shape of HOE well suited for use with a curved eyeglass lens of a virtual retinal display (VRD). (p102, lines 9-10).	

Claims 9-11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori) and further in view of Alexander et al (US 2016/0349514 A1, hereafter Alexander’514).

Regarding Claim 9, Takemori teaches the HOE of claim 1.
	However Takemori does not teach

	Takemori and Alexander’514 are related as holograms.
	Alexander’514 teaches (fig 8) 
wherein the at least one hologram (holographic optical element, p10, lines 1-11) comprises at least one wavelength-multiplexed hologram (wavelength multiplexed holographic optical element, p10, lines 1-10).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Alexander’514 such that wherein the at least one hologram comprises at least one wavelength-multiplexed hologram for the purpose of utilizing technique which allows integration of visible and infrared red light used in eye tracking.

Regarding Claim 10, Takemori-Alexander’514 teaches the HOE of claim 9 wherein the at least one wavelength-multiplexed hologram (wavelength multiplexed holographic optical element, p10, lines 1-10, Alexander’514, HOE 830, p89, lines 1-13) comprises a red hologram (red hologram, p89, lines 1-13), a green hologram (green hologram, p89, lines 1-13), and a blue hologram (blue hologram, p89, lines 1-13).

Regarding Claim 11, Takemori-Alexander’514 teaches the HOE of claim 9 wherein the at least one wavelength-multiplexed hologram (wavelength multiplexed holographic optical element, p10, lines 1-10, Alexander’514, HOE 830, p89, lines 1-13) comprises .

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori) and further in view of Mukawa et al (US 2006/0228073 A1, hereafter Mukawa).

Regarding Claim 12, Takemori teaches the HOE of claim 1.
	However Takemori does not teach
	wherein the at least one hologram comprises hologram with a redirection angle greater than 45 degrees.
	Takemori and Mukawa are related as holograms.
	Mukawa teaches (fig 27) 
wherein the at least one hologram (hologram region 96M, p228, lines 1-4) comprises hologram  (hologram region 96M) with a redirection angle of greater than 45 degrees (redirection angle = Ɵk =55 to 60 deg, p228, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Mukawa such that wherein the at least one hologram comprises hologram with a redirection angle of greater than 45 degrees for the purpose of tailoring the light passing through a virtual image display device and guide it to be displayed to the pupil of a viewer (p1, lines 1-8).
	
Claim 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori) and further in view of Lee et al (US 2015/0177686 A1, hereafter Lee).

Regarding Claim13, Takemori teaches the HOE of claim 1.
	However Takemori does not teach
	wherein the recorded area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than 2 millimeters.
	Takemori and Lee are related as holograms.
	Lee teaches 
wherein the recorded area (holographic element to be recorded on a hologram film, p54, lines 3-6) has a thickness (length or width of hologram is interpreted as the thickness in a direction perpendicular to the principal axis) measured in at least one direction perpendicular to the principal axis (principal axis is along a parallel to the thickness of the holographic element) of the HOE (holographic element, p54, lines 3-6) less than 2 millimeters (1mm by 1mm, length or width of 1mm).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Lee such that wherein the recorded area has a thickness measured in at least one direction perpendicular to the principal axis of the HOE less than 2 millimeters for the purpose of manufacturing a hologram of commonly used dimensions.

Claim 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemori et al (US 2012/0250119 A1, hereafter Takemori) and further in view of Wang et al (US 2016/0370589 A1, hereafter Wang).

Regarding Claim 14, Takemori teaches the HOE of claim 1.
	However Takemori does not teach
	wherein the recorded area comprises a holographic in coupler.
	Takemori and Wang are related as holograms.
	Wang teaches (fig 2A) 
wherein the recorded area (area on waveguide 230 which has a first hologram 231 recorded, p27, lines 1-8) comprises a holographic in coupler (first hologram 231 is an in-coupling hologram, p27, lines 1-8).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takemori to include the teachings of Wang such that wherein the recorded area comprises a holographic in coupler for the purpose of utilizing the hologram in a holographic waveguide to direct light into the waveguide (p27, lines 1-2) and enable convenience for user (p8, lines 1-3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JYOTSNA V DABBI/Examiner, Art Unit 2872              					6/4/2021